DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
       
This action is written in response to the arguments filed on October 25, 2022. Claims 1-20 are currently pending and have been considered below. 

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  “collecting the user's information based on the collection priority for generating the notification.” It should read "collecting the user's information is based on the collection priority."  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: communication unit, location unit and control unit  in claims 1, 6 and 11; and control unit in claims 12-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2A, Prong 1:
The claim recites the limitation of “determining a user's information including a social indicator…. identifying a type of a social relationship…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a collection priority …for a geographic location.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying the geographic location…and adjusting the user information collected … higher priority than the social indicator.” The identifying and adjusting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the adjusting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “generating an activity pattern profile… the geographic location, or a combination thereof.”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “setting a collection scope … another instance of the user's information.” The setting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting the collection scope …. the geographic location for monitoring the user's behavior.” The “adjusting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “adjusting” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “updating ….the collection scope based on the user's behavior.” The “updating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a notification… user's information.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control unit” and “displaying on a device,” nothing in the claim precludes the classifying step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “track the user's activity pattern ….” The “track” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control unit” and “displaying on a device,” nothing in the claim precludes the classifying step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim recites additional elements: “icon,” “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface”, “control unit” and “displaying on a device,” “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system,” “transmitting.”  

The “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface,” and “control unit” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The “social network system,” “navigation system,” “control interface,” “control unit,” and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system” limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

The “collecting the user's information for a geographic location generated by a location unit” is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g).
 
The “collecting the user's information based on the collection scope” step is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g).  
The “collecting every turn location information from the location unit while in the high crime area” step is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g).  

The “displaying on the device” is an additional element.  However, the “displaying on the device” is not significantly more and is an intended use and linked to the judicial exception.

The “storing of the collection scope” step is a form of insignificant extra-solution activity because it is recited at a high level of generality, i.e., performing a generic computer function (computer receives and sends information over a network).  See MPEP 2106.05(g). 

The “transmitting” step is a form of insignificant extra-solution activity because it is 
recited at a high level of generality, i.e., performing a generic computer function (computer receives and sends information over a network).  See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “collecting the user's information for a geographic location generated by a location unit …” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data) .

Here the “collecting the user's information based on the collection scope” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data) .

Here the “collecting every turn location information from the location unit while in the high crime area” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data).

Here the “collecting every turn location information from the location unit while in the high crime area” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data) .

Here the “storing of the collection scope” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Here the “transmitting” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “generating a user type based on the activity pattern profile; and wherein: generating the notification includes customizing the notification based on the user type” that are part of the abstract idea.
The “displaying on the device” is an additional element.  However, the “displaying on the device” is not significantly more and is an intended use and linked to the judicial exception.
The claim does not integrate the abstract idea into a practical application nor provide an inventive concept because it does not impose any meaningful limits on practicing the abstract idea.    

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as extrapolating the collection scope based on a monitoring factor for adjusting the collection scope that are part of the abstract idea. 

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as generating the activity pattern profile based on the user's information; and wherein: generating the notification includes customizing the notification based on the activity pattern profile” that are part of the abstract idea and do not amount to an inventive concept.

The “displaying on the device” is an additional element.  However, the “displaying on the device” is not significantly more and is an intended use and linked to the judicial exception.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 1, recites further limitations such as setting a collection priority for adjusting the collection scope; and wherein: collecting the user's information based on the collection priority for generating the notification that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 6:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2A, Prong 1:

The claim recites the limitation of “determining a user's information including a social indicator…. identifying a type of a social relationship…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a collection priority …for a geographic location.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying the geographic location…and adjusting the user information collected … higher priority than the social indicator.” The identifying and adjusting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the adjusting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating an activity pattern profile… the geographic location, or a combination thereof.”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “setting a collection scope … another instance of the user's information.” The setting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting the collection scope …. the geographic location for monitoring the user's behavior.” The “adjusting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “adjusting” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “updating …. .the collection scope based on the user's behavior.” The “updating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating” step from practically being performed in the human mind.  This limitation is a mental process.

The claim recites the limitation of “generating a notification… user's information.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control unit” and “displaying on a device,” nothing in the claim precludes the classifying step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “track the user's activity pattern ….” The “track” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control unit” and “displaying on a device,” nothing in the claim precludes the classifying step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2A, Prong 2, the claim recites additional elements: “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface”, “control unit” and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system,” “transmitting.” 

The “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface,” “control unit,” “displaying on a device” and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The “social network system,” “navigation system,” “control interface,” and “control unit” limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

The “collecting the user's information for a geographic location generated by a location unit” is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g). 

The “collecting the user's information based on the collection scope” step is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g).  

The “collecting every turn location information from the location unit while  in the high crime area” step is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g).  

The “displaying on the device” is an additional element.  However, the “displaying on the device” is not significantly more and does not integrate the claim into a practical application.  Therefore, it is an intended use and linked to the judicial exception.

The “storing of the collection scope” step is a form of insignificant extra-solution activity because it is recited at a high level of generality, i.e., performing a generic computer function (computer receives and sends information over a network).  See MPEP 2106.05(g). 

The “transmitting” step is a form of insignificant extra-solution activity because it is 
recited at a high level of generality, i.e., performing a generic computer function (computer receives and sends information over a network).  See MPEP 2106.05(g). 
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “collecting the user's information for a geographic location generated by a location unit …” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data) .

Here the “collecting the user's information based on the collection scope” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data) .

Here the “collecting every turn location information from the location unit while in the high crime area” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data) .

Here the “storing of the collection scope” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Here the “transmitting” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as a adjusting the collection scope includes adjusting the collection scope based on another user's behavior for collecting the user's information that are part of the abstract idea.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 6, recites further limitations such as updating the collection scope based on the activity pattern profile for adjusting the collection scope that are part of the abstract idea.

Regarding Claim 9:
Claim 8, which incorporates the rejection of claim 6, recites further limitations such as updating the collection scope based on the geographic location for adjusting the collection scope that are part of the abstract idea.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 6, recites further limitations such as updating the collection scope based on a user's profile for adjusting the collection scope that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 11:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2A, Prong 1:

The claim recites the limitation of “determining a user's information including a social indicator…. identifying a type of a social relationship…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a collection priority …for a geographic location.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “identifying the geographic location…and adjusting the user information collected … higher priority than the social indicator.” The identifying and adjusting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the adjusting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating an activity pattern profile… the geographic location, or a combination thereof.”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “setting a collection scope … another instance of the user's information.” The setting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting the collection scope …. the geographic location for monitoring the user's behavior.” The “adjusting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “adjusting” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “updating …. the collection scope based on the user's behavior.” The “updating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a notification… user's information.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control unit” and “displaying on a device,” nothing in the claim precludes the classifying step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “track the user's activity pattern ….” The “track” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control unit” and “displaying on a device,” nothing in the claim precludes the classifying step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2A, Prong 2, the claim recites additional elements: “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface”, “control unit” and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system,” “transmitting.” 

The “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface,” “control unit,” and “user interface” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The “social network system,” “navigation system,” “control interface,” “control unit,” and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system” limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
The “collecting the user's information for a geographic location generated by a location unit” is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g). 
The “collecting the user's information based on the collection scope” step is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g).  

The “collecting every turn location information from the location unit while in the high crime area” step is a form of insignificant extra-solution activity because it is a data gathering step. See MPEP 2106.05(g).  

The “displaying on the device” is an additional element.  However, the “displaying on the device” is not significantly more and is an intended use and linked to the judicial exception.

The “storing of the collection scope” step is a form of insignificant extra-solution activity because it is recited at a high level of generality, i.e., performing a generic computer function (computer receives and sends information over a network).  See MPEP 2106.05(g). 

The “transmitting” step is a form of insignificant extra-solution activity because it is 
recited at a high level of generality, i.e., performing a generic computer function (computer receives and sends information over a network). See MPEP 2106.05(g). 
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “collecting the user's information for a geographic location generated by a location unit ….)” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data) .

Here the “collecting the user's information based on the collection scope” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data) .

Here the “collecting every turn location information from the location unit while in the high crime area” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. (e.g., using the Internet to gather data).
Here the “storing of the collection scope” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Here the “transmitting” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as generating a user type based on the activity pattern profile; and customizing the notification based on the user type that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as extrapolating the collection scope based on a monitoring factor for adjusting the collection scope that are part of the abstract idea.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 11, recites further limitations such as generating the activity pattern profile based on the user's information; and customizing the notification based on the activity pattern profile that are part of the abstract idea.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 11, recites further limitations such as setting a collection priority; and collecting the user's information based on the collection priority for generating the notification that are part of the abstract idea.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 11, recites further limitations such as generating the activity pattern profile based on the user's information; and generating a notification based on the activity pattern profile for displaying on a device that are part of the abstract idea.

The “displaying on the device” is an additional element.  However, the “displaying on the device” is not significantly more and is an intended use and linked to the judicial exception.

Step 2B
The additional elements “control unit “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 16, recites further limitations such as adjusting the collection scope based on another user's behavior for collecting the user's information that are part of the abstract idea.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 16, recites further limitations such as updating the collection scope based on the activity pattern profile for adjusting the collection scope that are part of the abstract idea,

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 16, recites further limitations such as updating the collection scope based the geographic location for adjusting the collection scope that are part of the abstract idea.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 16, recites further limitations such as updating the collection scope based a user's profile for adjusting the collection scope that are part of the abstract idea.

Examiner’s comments
For the record a complete prior art search was made for claims 1-20.  No art rejection is made for these claims, they are only rejected under 35 USC 101 as explained above in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14, reciting “The system as claimed in claim wherein the control unit,”  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Response to Applicant’s arguments
Applicant's arguments on file on 10/25/2022 with respect to claims 1-20 have been considered but are not persuasive.  Therefore, the 101 rejection is maintained.

Claim Rejections Under § 101
Argument
Regarding claims 1-20, Applicants appear to assert that the amended claims 1, 6, and 11 include a navigation system, a control unit, a global positioning system, a cellular tower location system, a communication interface, a device, and a display that are used to identify a geographic location as a high crime area in order to display on the device and transmit the notification to users having a first degree of separation, such as parents, friends, classmates, or the like, the user's activity pattern within the high crime area for safety reasons, which is significantly more than a mental process because the notification can indicate the user's activity pattern can be unsafe in the high crime area.

Examiner’s response: 
Examiner respectfully disagrees. The amendments do not overcome the 101 rejection.  The claim recites among other steps "… displaying on a device including transmitting the notification through the social network system to users having a first degree of separation to track the user's activity pattern within the high crime area for safety reasons." 

The “displaying on the device” is an additional element.  However, the “displaying on the device” is not significantly more and is an intended use and linked to the judicial exception.

The notification indicating the user's activity pattern can be unsafe in the high crime area is not significantly more or integrate the claims into a practical application.

The claim does recite the additional elements of “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system.” that do not amount to significantly more in step 2B of the analysis.

The claim is not focused on improving the technology of logging into the social networking system or improving computer functions by improving user interface functionality such as the movement of icons based on a result of the judicial exception.
The “communication unit,” “user interface,” “control interface,” “control unit” and “displaying on a device” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system limitation are no more than mere instructions to apply the exception using a generic computer component. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  See MPEP 2106.05(f).

No further arguments were presented for the dependent claims.  Therefore, dependent claims 2-5, 7-10, and 12-20, depend from independent claims 1, 6, and 11, respectively, and are not believed to be allowable since they include all the limitations set forth in the non allowable independent claims from which they depend.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122